Citation Nr: 0303208	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1952.  He served in Korea and has a Combat Infantry 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim of entitlement 
to service connection for the residuals of a cold injury.  A 
hearing was held before the RO in June 2000.

The issue of entitlement to service connection for post-
traumatic stress disorder was denied and has been the issue 
of a statement of the case.  The record before the Board does 
not contain a substantive appeal.  As such, the Board has no 
jurisdiction of this issue.  Thus, the only issue for the 
Board's review is the one listed on the title page.


FINDING OF FACT

No lower extremity disability was diagnosed or otherwise 
demonstrated until many years after service, and the 
competent medical evidence provides no linkage between the 
veteran's current lower extremities disabilities to service, 
to include as the residuals of any cold injury.


CONCLUSION OF LAW

No residuals of a cold injury were incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 1998 rating 
action, and were provided a Statement of the Case dated May 
2002, and a Supplemental Statement of the Case dated August 
2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded two examinations during the 
course of this claim, dated December 1997 and May 2000, and 
several medical opinions have been requested and obtained, 
regarding his conditions.  The veteran received a hearing 
before the RO in June 2000.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


Facts

The veteran's service medical records are largely 
unavailable, apparently having been destroyed in the 
accidental fire at the National Personnel Records Center.  
One dental record, and entrance and discharge physical 
examinations are on file.  Those records contain no pertinent 
complaints or findings.  Significantly on discharge physical, 
no history or residuals of any cold injury were clinically 
established.  It has also been indicated that a review of 
morning sick call reports is negative for any entries for the 
veteran.

Private medical records dated 1983 through 1984 show 
treatment for varicose veins, complete occlusion of the right 
superficial femoral artery, thrombosis of the right saphenous 
vein, an operation consisting of multiple vein ligations and 
excision, an operation consisting of right femoral bypass 
with excision of thrombotic vein of the right thigh, and an 
operation consisting of a thrombectomy of the femoral 
popliteal graft and endarterectomy of the popliteal artery.  
These records make no reference to any cold injury.

Treatment records in November 1991 show that the veteran was 
hospitalized with superficial thrombophlebitis of the right 
calf.  Right leg venogram from November 1991 showed multiple 
superficial varicosities, however, the deep veins in the 
right lower extremity appeared patent and normal in 
appearance.  The veteran was discharged with diagnoses of 
superficial thrombophlebitis of the right calf, marked venous 
varicosities, cellulitis of the right leg, deep venous 
thrombosis ruled out, and a history of right femoral 
popliteal bypass.

Private medical records from August 1997 showed the presence 
of a thrombophlebitis of the great saphenous vein of the 
right lower extremity.

The veteran received a VA examination in December 1997.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that he got frozen feet in Korea in 
December 1950, over a 5 day period of exposure.  He indicated 
that nothing specific was done in service as far as 
treatment.  He indicated that within a month, he improved.  
However, he indicated that, over the course of the years, his 
feet became painful with "pins and needles" at the bottoms 
of both feet associated with numbness.  He indicated that his 
feet were cold at all times.  He had swelling of both feet, 
and both lower legs.  He reported that he had three different 
blood clots, two on the right thigh and one on the left 
thigh.  The veteran indicated that he took disability 
retirement because of his need for bypass graft surgery of 
the right lower extremity.  There was no history of pulmonary 
embolism.

The veteran had no history of hypertension or diabetes.  He 
smoked two packs of cigarettes a day for 14 years, but quit 
10 years ago.  He quit drinking five years ago.  The veteran 
indicated that his cold injury affected his feet, lower legs, 
and thighs.  The veteran indicated that his symptoms at the 
time of the injury consisted of pain and numbness in both 
feet.  He indicated that he never sought treatment until 4-5 
years ago when he developed occlusive vascular disease and 
the bypass graft was done on the right lower extremities.  
The veteran reported cold sensitivity, hyperhidrosis, 
paresthesias and numbness, and chronic pain resembling 
causalgia sympathetic dystrophy.  He had recurrent fungal 
infections of the nails of both big toes.  He had no 
ulceration, breakdown, or frostbite scar.  He had 
disturbances of nail growth, particularly of both big toes.  
He had stiffness of the ankle joint, which he reported he was 
told was osteoarthritis.  He had marked edema of both feet 
and both legs.  There was skin change and discoloration with 
hyperpigmentation of the skin, and a purple color of the 
bottoms of the feet.  The skin was thinning.  The veteran had 
no cold feeling.  He had a burning sensation of both feet.  
He did not have excessive sweating.  He had pain at the 
bottoms of the feet in particular and numbness of the dorsum 
of the feet and numbness of both lower legs.  He had a severe 
varicosity of both lower extremities of both feet, and both 
upper dorsums.

Upon examination, the skin of the feet was discolored as well 
as the lower leg, with the discoloration being purplish, 
brown, and dark.  There was 3+ pitting edema of both legs.  
The skin at the bottoms of the feet was purplish pink.  There 
was atrophy of the skin.  The feet were dry, not moist.  The 
texture of the skin was fine.  There was no ulceration.  
There was no hair growth.  There was evidence of fungal 
infection of the nails of both big toes.  The nails were not 
missing, but were atrophic.  The veteran complained of pain, 
numbness, and a burning sensation, however, the pinprick and 
touch sensation was markedly diminished on the bottoms of the 
feet and dorsum of both feet, and partially diminished on the 
lower legs and both thighs.  There was no evidence of motor 
weakness.  There was moderate pain and stiffness of the right 
ankle, but not the left ankle.  There was swelling of both 
ankle joints, the right worse than the left.  The veteran had 
no pes planus or callous formation.  The examiner indicated 
that the vascular complication was that the veteran had 
severe varicosity of both lower extremities down to the feet, 
both dorsum and bottom of both feet.  He had occlusive 
vascular disease.  He had a bypass done at the femoral level 
of the right upper thigh.  He had severe vascular 
insufficiency, was edematous, had hair loss, and shiny and 
atrophic skin.  The blood pressure of the arms and legs was 
within normal limits.  There was no evidence of Raynaud's 
phenomenon.

The peripheral and dorsalis pedis pulses were not palpable 
bilaterally.  Posterior tibial pulses were not palpable 
bilaterally.  Femoral pulse was 1+ bilaterally.  Radial pulse 
was 4+ bilaterally.

The veteran was diagnosed with severe residual affects of 
cold injury while in Korea; occlusive vascular disease of 
both lower extremities; severe varicosities from the thigh 
down to the feet; severe vascular insufficiency and severe 
venous insufficiency; a blood clot of the right lower 
extremity; peripheral neuropathy of both feet and both lower 
extremities; fungal infection of both big toes of both feet; 
discoloration of the skin of both feet which was 
hyperpigmented, with the bottoms of the feet being purplish-
pink.  It was not specifically indicated what the residuals 
of the cold injury were.

A letter is of record from the veteran's private physician, 
dated December 1998.  The physician indicated that the 
veteran at that time had a blockage in the right lower 
extremity secondary to injuries suffered while serving in 
Korea, for which he had undergone surgery three times.  The 
examiner opined that all pathologies in the lower 
extremities, hands, and ears of the veteran were due to 
exposure to cold weather while in Korea.

A letter received in April 1999 from someone who claimed to 
have served with the veteran indicated that, on the night of 
November 28 and 29, 1950, he shared a machine gun emplacement 
with the veteran, and he specifically recollected that the 
temperatures were around 35 degrees below zero at night.  He 
indicated that he experienced excruciating pain in his hands 
and feet that continued through his whole body.  At a certain 
point that night, a numbness developed in his hands and feet.  
He indicated that at some point in the early morning, he was 
moved to the warming tent, at which time he removed his boots 
and found ice in his boots.  He indicated that they poured 
water into their helmets in the warming tent to thaw out 
their feet.  He indicated that the pain when thawing was 
excruciating.  He indicated that he observed the veteran 
having the exact same problems as he had.

A letter received in April 1999 from a retired Major detailed 
the conditions the 32nd Regimental Combat Team served under 
in Korea from November 1950 to December 1950.  It was noted 
that the weather was very bad, with temperatures falling as 
low as 30 to 40 degrees below zero.

Private medical records dated December 1998 showed arthritis 
of the knees and lumbosacral spine.

The veteran submitted pictures of his feet which were 
received in February 2000, and associated with the record.  
The veteran also submitted copies of pictures from Chosin, in 
Korea, and a summary of cold injury sequelae.

The veteran received a cold injury protocol examination in 
May 2000.  The report of that examination indicates, in 
relevant part, that the veteran reported significant cold 
exposure during the Korean War in 1950.  The veteran 
indicated that he has had numbness of both his feet since 
that time.  In particular, his left foot has been numb, 
without much sensation on either the dorsal or plantar side 
of the foot.  He has not had any particular difficulties with 
motor function of the feet.  He denied any history of 
ulceration of his feet or gangrene. The veteran's symptoms 
did not seem to have any connection to the temperature.  The 
veteran's history was notable for a diagnosis of peripheral 
vascular disease.  The veteran reported swelling of his feet, 
and significant discoloration of the lower part of his legs.

Upon examination, his extremities were notable for 
significant hemosiderin deposition in the lower legs and 
ankles.  In addition, he had numerous small varicose veins in 
the form of extensive spider angiomata.  There was no 
ulceration or skin breakdown.  The feet had relatively normal 
temperature and good capillary refill.  There was no 
significant mottling of the feet.  He had a subjective 
decrease in sensation to his left foot, but there was no 
evidence of pressure injury or callous formation that might 
be seen in patients with severe neuropathy.  Therefore, the 
examiner indicated that it was difficult to objectively 
confirm the veteran's subjective claim of decreased sensation 
in his foot.  Motor function in both feet appeared to be 
relatively normal.  His arterial pulse examination showed 
palpable femoral, popliteal, and posterior tibial pulses on 
the left side.  On the right side, he had a femoral pulse but 
no popliteal or pedal pulse palpable.  Despite the lack of 
palpable pulses on the right side, he had adequate 
circulation to the right foot with good capillary refill and 
normal temperature.  He also had mild evidence of chronic 
fungal infection in his toenails, in the form of some 
thickening of the nails.

In conclusion, the examiner noted that the veteran had 
several subjective complaints of pain in his feet and 
numbness, especially on the left side.  The examiner 
suggested that these could be the result of a cold exposure 
many years ago.  However, the physical findings were 
relatively minimal, with relatively normal appearance of the 
skin, and only mild changes of chronic fungal infection in 
the veteran's toenails.  He did not appear to have any major 
objective sequela of cold injury.  The examiner further 
indicated that the veteran's complaints of neuropathy were 
mostly subjective, and it was difficult to confirm his 
complaint.  Specifically, although the veteran complained of 
severe numbness of his left foot, he did not have any 
indication of callous formation or neuropathic ulcer 
formation in the foot.  To whatever extent the veteran has 
neuropathy, the examiner indicated that the etiology was not 
clear.  The veteran had no history of diabetes.  The examiner 
indicated that it is possible for neuropathy to result from 
cold injury, however, it is impossible in this particular 
case to know whether a cold injury is, in fact, the etiology.  
The examiner noted that the veteran does have peripheral 
vascular disease documented by previous arteriography and 
bypass surgery.

The veteran received a hearing at the RO in June 2000.  The 
transcript of that hearing indicates, in relevant part, that 
the veteran discussed the conditions under which he had a 
cold injury in service, and the symptoms that he currently 
had that he felt were the result of a cold injury in service.

A medical opinion dated January 2001, and from the same 
physician who examined the veteran in May 2000, is also of 
record.  It indicates that the veteran had a number of 
subjective complaints, especially in his left foot, but that 
the examiner did not feel that these could be definitely 
attributed to cold injury.  The examiner indicated that he 
came to this conclusion because the veteran's physical 
examination was relatively benign, without any objective 
evidence of cold injury.  The only objective findings 
compatible with cold injury were thickening of his nails.  
His skin looked relatively normal with good capillary refill, 
and without any evidence of microvascular damage.  There was 
no evidence of gangrene or ulceration.  There was also no 
indication of a limited range of motion of his joints.

The examiner indicated that, after careful review of the 
record, he still believed that there were not clear-cut 
objective physical findings of cold injury.  He indicated 
that the mild thickening of the veteran's nails could be the 
result of chronic fungal infections which do sometimes result 
from cold injury, but otherwise there were no objective 
findings.  The examiner indicated that major abnormalities 
seen on the veteran's physical examination were that of 
numerous spider angiomata affecting the veteran's feet, which 
were the result of venous insufficiency at the level of the 
small veins.  The examiner indicated that this was a fairly 
common problem, and as far as he knew, there was no 
connection between this problem and cold exposure.  The 
examiner also indicated that, in his examination, he did not 
note any evidence of ulceration or scarring on the veteran's 
feet.

Outpatient treatment records from late 1998 through 2000 
noted that the veteran reported problems with frostbite, and 
was seen for phlebitis and associated cellulitis, as well as 
heart conditions.

A private treatment record dated January 2001 noted that the 
veteran had arterial insufficiency of the right lower 
extremity secondary to femoral popliteal occlusive disease.  
He had incapacitating claudication involving the right lower 
extremity.  He also was found to have venous insufficiency of 
the right and left lower extremities.

Another VA opinion, dated September 2002, is of record, which 
was requested previously by the Board to resolve conflicting 
diagnoses in the record as to whether the veteran had 
residuals of a cold injury.  The reviewer noted several 
pieces of evidence, in particular a report from December 10, 
1997, which noted that the veteran reported his foot pain, 
paresthesia, and numbness developed over more recent years 
after his return to his states.  He also noted that some 
records indicated a two pack per day tobacco use, and that 
the veteran's arterial insufficiency in the right leg with 
"incapacitating claudication" was noted secondary to 
occlusive disease.

The examiner indicated that the veteran's pain, paresthesia, 
and numbness in his feet could be consistent with a 
peripheral neuropathy.  With the evidence presented, he 
indicated that the most likely origin of the veteran's 
symptoms was ischemic peripheral neuropathy secondary to his 
history of tobacco smoking and known atheromatous occlusive 
disease, peripheral vascular disease.  The examiner indicated 
that, although frostbite can cause peripheral neuropathy, the 
time course of the veteran's disease and the veteran's 
arteriosclerotic ischemic changes argue against frostbite 
playing any significant role in his foot pain, paresthesia, 
and numbness.


Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board again notes that some of the veteran's service 
medical records appear to be missing, and possibly destroyed.  
Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
that the records may have been destroyed in the 1973 NPRC 
fire.  NPRC could not confirm the existence of such records; 
only the fact that if they had been stored at the Records 
Center, they would have been stored in an area damaged by the 
fire.  The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of this veteran's claim was undertaken with this 
duty in mind.  The Board does note that the veteran's 
entrance and separation examinations are of record, but show 
no evidence of any cold injury or residuals thereof.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
a cold injury.  In this regard, the Board notes that the 
preponderance of the evidence presented tends to indicate 
that the veteran currently does not suffer from any cold 
injury residuals.  In this regard, the Board in particular 
relies on the findings contained in the most recent medical 
opinion dated September 2002, which found that the most 
likely origin of the veteran's symptoms was ischemic 
peripheral neuropathy secondary to his history of tobacco 
smoking and known atheromatous occlusive disease, peripheral 
vascular disease, and not as the residuals of a cold injury 
in service.  Also of note is the opinion from a May 2000 VA 
examination, which found that the veteran did not appear to 
have any major objective sequela of cold injury.

The Board does not dispute the fact that the veteran was 
exposed to cold in service, or that the veteran may have 
sustained a cold injury in service, as this would be 
consistent with the circumstances, conditions, or hardships 
of his service; however, a grant of service connection 
requires not only the occurrence of an in service disease or 
injury, but as well a current disability that can be linked 
to that in service injury.  Here, the preponderance of the 
evidence tends to indicate that the veteran's current 
problems with his feet are not due to his exposure to cold in 
service, but rather to his history of tobacco smoking and 
known atheromatous occlusive disease.  With no finding of any 
residuals of exposure to cold in service, there is no present 
disability relatable to service, and service connection must 
be denied.

It is noted that a private physician has identified all 
current pathology as due to the reported cold injury.  The 
Board is not persuaded by this opinion.  It is not consistent 
with the service medical records that are available.  It is 
not consistent with the medical records from the mid-1980's 
to mid 1990's showing treatment for other pathologies without 
regard to any cold injury reference.  Finally, it is 
concluded that the opinions of the VA examiners are more 
persuasive.  They are based on a comprehensive review of the 
records and appear more consistent with the other evidence on 
file.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of a cold 
injury is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

